Lundberg Stratton, J.,
concurring.
{¶ 24} While I concur with the majority’s decision to hold that defendants who are sentenced to concurrent prison terms are entitled to have jail-time credit applied toward all prison terms for charges on which they were held and convicted, I write separately to underscore the unconstitutionality of treating similarly situated defendants differently based solely on their economic status, which underlies our conclusion in this case.
{¶ 25} The Equal Protection Clause requires that persons be treated in a manner similar to others in like circumstances. In Griffin v. Illinois (1956), 351 *267U.S. 12, 19, 76 S.Ct. 585, 100 L.Ed. 891, Justice Black wrote that “[t]here can be no equal justice where the kind of trial a man gets depends on the amount of money he has.” Moreover, Judge Grey described the inequity in not giving jail-time credit in his dissent in State v. Thorpe (June 30, 2000), Franklin App. Nos. 99AP-1180 through 99AP-1187, 2000 WL 966702: “The rationale for [giving jail-time credit] is quite simple. A person with money will make bail while a person without money will not. If both persons are given identical sentences, the reality is that unless the person who did not make bail is given credit for his pretrial time, the poorer person will have served more time than the other. Unequal treatment based on personal wealth is anathema to the Constitution as a denial of equal protection.”
Ron O’Brien, Franklin County Prosecuting Attorney, and Kimberly Bond, Assistant Prosecuting Attorney, for appellee.
Yeura R. Venters, Franklin County Public Defender, and Paul Skendelas, Assistant Public Defender, for appellant.
Charles B. Clovis, urging reversal on behalf of amicus curiae, Ohio Association of Criminal Defense Lawyers.
{¶ 26} With consecutive jail sentences, the inequity does not occur because the terms of imprisonment are served one after another. Credit applied to one term of imprisonment gives full credit because the credit reduces the entire length of the sentence. However, with concurrent sentences, credit must be applied against all terms, because the sentences are served simultaneously. If the offender is sentenced to concurrent terms, applying credit to only one term would cancel out the credit for time that the offender had been held. For example, here the court applied 213 days of jail-time credit to the shorter term of concurrent imprisonment. This rendered the jail-time credit meaningless because it left the greater sentence undiminished. Under the court of appeals’ holding, if two equally culpable codefendants are found guilty of multiple offenses and receive identical concurrent sentences, they would serve very different actual periods of incarceration if one had been able to post bond and the other had not.
{¶ 27} A poor criminal defendant should not spend more time in prison than his wealthier counterpart simply because he has less money. For the reasons stated above, I concur in the majority’s decision to reverse the judgment of the court of appeals and remand the cause.